                      Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 1 of 28
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 20-SC-1759
 INFORMATION ASSOCIATED WITH INSTAGRAM                                       )
USER “PAKRELIGIOUSLLC” THAT IS STORED AT A                                   )
   PREMISES CONTROLLED BY INSTAGRAM
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment "A"

located in the             Northern               District of                 California               , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment "B"


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 U.S.C. § 922(g)(1)                     Possession of a firearm by a convicted felon.
        21 U.S.C. § 841(a)(1)                     Distribution of a controlled substance.
        18 U.S.C. § 924(c)                        Possession of a firearm in furtherance of a drug trafficking crime.
          The application is based on these facts:
        See Attached Affidavit.


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

                                                                                              Joshua B. Rothman, Special Agent
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
    Telephone                                         (specify reliable electronic means).

           07/14/2020
Date:
                                                                                                        Judge’s signature

City and state: Washington, D.C.                                                       Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                      Printed name and title
                           Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 2 of 28
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                          __________ District
                                                                District      of __________
                                                                         of Columbia

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 20-SC-1759
    INFORMATION ASSOCIATED WITH INSTAGRAM                                   )
   USER “PAKRELIGIOUSLLC” THAT IS STORED AT A                               )
      PREMISES CONTROLLED BY INSTAGRAM                                      )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Northern  District of            California
(identify the person or describe the property to be searched and give its location):
  See Attachment "A"




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment "B"




        YOU ARE COMMANDED to execute this warrant on or before                   July 28, 2020         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          Deborah A. Robinson, U.S. Magistrate Judge         .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:                       07/14/2020
                                                                                                          Judge’s signature

City and state:                Washington, D.C.                                        Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 3 of 28
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
                 20-SC-1759
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 4 of 28




                       ATTACHMENT A (“TARGET ACCOUNT”)
                              Property to Be Searched


This warrant applies to information associated with the Instagram profile with usernames and/or
account numbers:

TARGET ACCOUNT: vanity name pakreligiousllc

(TARGET ACCOUNT), that is stored at premises owned, maintained, controlled, or operated by
Instagram, a company that is owned by Facebook, Inc. and headquartered in Menlo Park,
California.
              Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 5 of 28




                                        ATTACHMENT B
        Particular Things to be Seized and Procedures to Facilitate Execution of the Warrant

   I.          Information to be Disclosed by Instagram

         To the extent that the information described in Attachment A is within the possession,

custody, or control of Instagram, and for the period from inception, to the present date, including

any messages, records, files, logs, or information that have been deleted but are still available to

Instagram, or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Instagram

is required to disclose the following information to the Government for each account listed in

Attachment A:


         a.       All identity and contact information, including full name, e-mail address, physical

address (including city, state, and zip code), date of birth, phone numbers, gender, hometown,

occupation, and other personal identifiers;

         b.       All past and current usernames associated with the account;

         c.       The dates and times at which the account and profile were created, and the Internet

Protocol (“IP”) address at the time of sign-up;

         d.       All activity logs including IP logs and other documents showing the IP address,

date, and time of each login to the account, as well as any other log file information;

         e.       All information regarding the particular device or devices used to login to or access

the account, including all device identifier information or cookie information, including all

information about the particular device or devices used to access the account and the date and time

of those accesses;

         f.       All data and information associated with the profile page, including photographs,

“bios,” and profile backgrounds and themes;



                                                    1
            Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 6 of 28




       g.       All communications or other messages sent or received by the account;

       h.       All user content created, uploaded, or shared by the account, including any

comments made by the account on photographs, videos, live videos, or other content;

       i.       All photographs, images, videos, and/or live video in the user gallery for the

account, including all Metadata, geotag, and latitude and longitude for all photos;

       j.       All location data associated with the account, including all Metadata, geotag, and

latitude and longitude;

       k.       All data and information that has been deleted by the user;

       l.       A list of all of the people that the user follows on Instagram and all people who are

following the user (i.e., the user’s “following” list and “followers” list), as well as any friends of

the user;

       m.       A list of all users that the account has “unfollowed” or blocked;

       n.       All privacy and account settings;

       o.       All records of Instagram searches performed by the account, including all past

searches saved by the account;

       p.       All information about connections between the account and third-party websites

and applications;

       q.       All photographs, videos, and/or live videos posted using the account’s “stories”

function;

       r.       All live video; and,

       s.       All records pertaining to communications between Instagram and any person

regarding the user or the user’s Instagram account, including contacts with support services, and

all records of actions taken, including suspensions of the account.



                                                    2
          Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 7 of 28




   II.      Information to be Seized by the Government


         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §§ 922(g)(1), 924(c) and 21 U.S.C. § 841(a)(1),

including, for each user ID identified on Attachment A, information that:


            a. reflects communications relating to the use, possession of, access to, transfer, need

               for, trafficking in, or purchasing of narcotics or firearms;

            b. contains photographs of illegal narcotics, firearms and narcotics paraphernalia (to

               include, any firearms which are tools of the drug trade);

            c. reflects the ownership and use of the TARGET ACCOUNT;

            d. reflects communications between TARGET ACCOUNT and other individuals ,

               discussing the possession, use, and trafficking of illegal narcotics and firearms;

            e. reflects communications between TARGET ACCOUNT and other individua ls

               who may have assisted or provided support in the trafficking of illegal narcotics

               and firearms;

            f. documents or contains evidence of the obtaining, secreting, transfer, expenditure,

               and/or the concealment illegal narcotics and the locations used for those purposes;

            g. documents or contains evidence of the purchase of firearms for use in the narcotics

               trade, and the locations of those purchases;

            h. documents the use of any property as a premise to manufacture or distribute

               narcotics, or store firearms or other weapons as part of the trade; and




                                                  3
           Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 8 of 28




             i.   documents or identifies locations where the user of the TARGET ACCOUNT

                  traveled to in regard to the possession of, access to, transfer, need for, trafficking

                  in, or purchasing of narcotics.


   III.      Government Procedures for Warrant Execution


          The United States Government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.


          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.




                                                    4
             Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 9 of 28




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH      No. 20-SC-1759
 INSTAGRAM USER ID DESCRIBED IN
 ATTACHMENT A THAT IS STORED AT A
                                  UNDER SEAL
 PREMISES CONTROLLED BY
 INSTAGRAM

                     AFFIDAVIT IN SUPPORT OF AN APPLICATION
               FOR A SEARCH WARRANT FOR AN INSTAGRAM ACCOUNT

        I, Joshua Rothman, a Special Agent with the Federal Bureau of Investigation (hereinafter,

“your affiant” or “I”), being duly sworn, depose, and state as follows:

                                        INTRODUCTION

        1.       I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516. I make this affidavit in support of an application

for a search warrant for information associated with the Instagram vanity name “pakreligiousllc ”

(herein “TARGET ACCOUNT”) that is stored at premises controlled by Instagram (“Instagram”)

a social-networking company owned by Facebook, Inc., and headquartered in Menlo Park,

California.

        2.       As discussed below, your affiant believes that there is probable cause that the

TARGET ACCOUNT (as described in Attachment A, as incorporated herein), will contain

evidence of unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), distribution

and possession with intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1),

as well as possessing a firearm during and in furtherance of a drug trafficking offense, 18 U.S.C.

§ 924(c) (the “TARGET OFFENSES”), (as described in Attachment B, as incorporated herein).

                                                  1
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 10 of 28




        3.      The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Instagram to disclose to the

Government copies of the information (including the content of communications) further described

in Section I of Attachment B. Upon receipt of the information described in Section I of Attachment

B, Government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

                                          JURISDICTION

        4.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A). Specifically, the Court is a “district court of the United States . . . that – has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,

D.C. See 18 U.S.C. § 3237. Finally, the offenses under investigation are the subject of a grand jury

investigation in the District of Columbia.

                                   AGENT QUALIFICATIONS

        5.      I have been a Special Agent with the FBI, in Washington, D.C., for the past eleven

years and I am currently assigned to an FBI Safe Streets Tasks Force. I am principally involved in

narcotics and narcotics-related investigations, including narcotics investigations related to violent

offenses. Since 2008, I have received training and experience in interviewing and interrogation

techniques, arrest procedures, search and seizure, narcotics, white-collar crimes, search warrant

applications, and various other crimes. Since January of 2015, I have been assigned to work on

federal narcotics investigations on the FBI Washington, D.C. Safe Streets Task Force, a violent



                                                    2
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 11 of 28




crime and gang task force. In the course of my training and experience, I have become familiar

with the methods and techniques associated with the distribution of narcotics, the laundering of

drug proceeds, and the organization of drug conspiracies. In the course of conducting these

investigations, I have been involved in the use of the following investigative techniques:

interviewing informants and cooperating witnesses; conducting physical surveillance; conducting

short-term and long-term narcotics and homicide investigations; consensual monitoring and

recording of both telephonic and non-telephonic communications; analyzing telephone pen

register and caller identification system data; conducting court-authorized electronic surveillance;

conducting court-authorized Title III wiretap investigations; and preparing and executing search

warrants that have led to substantial seizures of narcotics, firearms, and other contraband.

       6.      Since this affidavit is being submitted for the limited purpose of obtaining a search

warrant for the TARGET ACCOUNT, I have not set forth every fact learned during the course

of this investigation. I make this affidavit based, in part, on my personal knowledge and

observations derived from my participation in this investigation, information provided by other

law enforcement officers, reports and data provided by other officers, which I have read and

reviewed, and, in part, upon information and belief.

                      INSTAGRAM BACKGROUND INFORMATION

       7.      Instagram owns and operates a free-access social-networking website and service

of the same name that can be accessed at http://www.instagram.com. It can also be accessed by

smartphone applications, such as the Instagram application of the same name. Instagram allows its

users to share media (pictures and video) and communicate through their content-sharing platform.

It also allows its users to create their own profile pages, which can include a short biography, a

photo of themselves, and other information. The pictures, videos and other information that users



                                                 3
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 12 of 28




can publish (or “post”) through Instagram can be viewed on Instagram, but also can be easily

uploaded to other social media platforms including Twitter or Facebook.

       8.      When posting or sharing a photo on Instagram, a user can add to the photo: a

caption; various “tags” that can be used to search for the photo (e.g., a user may add the tag #vw

so that people interested in Volkswagen vehicles can search for and find the photo); location

information; and other information. A user can also apply a variety of “filters” or other visual

effects that modify the look of the posted photos. In addition, Instagram allows users to make

comments on posted photos, including photos that the user posts or photos posted by other users

of Instagram. Users can also “like” photos. Instagram collects and maintains user content that users

post to Instagram or share through Instagram.

       9.      Instagram users may also send photos and videos to select individuals or groups via

Instagram Direct. Information sent via Instagram Direct does not appear in a user’s feed, search

history, or profile, but instead is viewable only by the users who were included.

       10.     According to Instagram’s privacy policy, which is publicly available online at

http://instagram.com/legal/privacy/#section3, Instagram collects and stores information about its

users. Upon creating an Instagram account, an Instagram user must create a unique Instagram

username and an account password. This information is collected and maintained by Instagram.

       11.     Instagram asks users to provide basic identity and contact information upon

registration and also allows users to provide additional identity information for their user profile.

This information may include the user’s full name, e-mail addresses, and phone numbers, as well

as potentially other personal information provided directly by the user to Instagram. Once an

account is created, users may also adjust various privacy and account settings for the account on

Instagram. Instagram collects and maintains this information.



                                                  4
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 13 of 28




       12.     Instagram allows users to have friends, or “followers,” which are other users with

whom the user can share information without making it public. Followers on Instagram may come

from either contact lists maintained by the user, other third-party social media websites and

information, or searches conducted by the user on Instagram profiles. Instagram collects and

maintains this information. Instagram also allows users to “follow” another user, which means that

they receive updates by the other user. Users may also “unfollow” users, that is, stop following

them or block them, which prevents the blocked user from following that user. Users on Instagram

may also search Instagram for other users or particular types of photos or content.

       13.     For each user, Instagram also collects and retains information, called “log file”

information, every time a user requests access to Instagram, whether through a web page or

through an app. Among the log file information that Instagram’s servers automatically record is

the particular web requests, any Internet Protocol (“IP) address associated with the request, type

of browser used, any referring/exit web pages and associated URLs, pages viewed, dates and times

of access, and other information.

       14.     Instagram also collects and maintains “cookies,” which are small text files

containing a string of numbers that are placed on a user’s computer or mobile device and that

allows Instagram to collect information about how a user uses Instagram. For example, Instagram

uses cookies to help users navigate between pages efficiently, to remember preferences, and to

ensure advertisements are relevant to a user’s interests. Instagram also collects information on the

particular devices used to access Instagram. In particular, Instagram may record “device

identifiers,” which includes data files and other information that may identify the particular

electronic device that was used to access Instagram. Instagram also collects other data associated

with user content. For example, Instagram collects any “hashtags” associated with user content



                                                 5
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 14 of 28




(i.e., keywords used), “geotags” that mark the location of a photo and which may include latitude

and longitude information, comments on photos, and other information.

       15.     Instagram also may communicate with the user, by email or otherwise. Instagram

collects and maintains copies of communications between Instagram and the user.

       16.     Information stored in connection with an Instagram account may provide crucial

evidence of the “who, what, why, when, where, and how” of the criminal conduct under

investigation, thus enabling the United States to establish and prove each element or alternatively,

to exclude the innocent from further suspicion. An Instagram user’s account activity, IP log, stored

electronic communications, and other data retained by Instagram, can indicate who has used or

controlled the Instagram account. This “user attribution” evidence is analogous to the search for

“indicia of occupancy” while executing a search warrant at a residence. For example, profile

contact information, direct messaging logs, shared photos and videos, and captions (and the data

associated with the foregoing, such as geo-location, date and time) may be evidence of who used

or controlled the Instagram account at a relevant time. Further, Instagram account activity can

show how and when the account was accessed or used. For example, as described herein, Instagram

logs the Internet Protocol (IP) addresses from which users access their accounts along with the

time and date. By determining the physical location associated with the logged IP addresses,

investigators can understand the chronological and geographic context of the account access and

use relating to the crime under investigation. Such information allows investigators to understand

the geographic and chronological context of Instagram access, use, and events relating to the crime

under investigation. Additionally, Instagram builds geo-location into some of its services. Geo-

location allows, for example, users to “tag” their location in posts and Instagram “friends” to locate

each other. This geographic and timeline information may tend to either inculpate or exculpate the



                                                  6
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 15 of 28




Instagram account owner. Last, Instagram account activity may provide relevant insight into the

Instagram account owner’s state of mind as it relates to the offense under investigation. For

example, information on the Instagram account may indicate the owner’s motive and intent to

commit a crime (e.g., information indicating a plan to commit a crime), or consciousness of guilt

(e.g., deleting account information in an effort to conceal evidence from law enforcement).

       17.     Based on my training and experience, I know that individuals involved in narcotics

and/or firearms trafficking utilize their social media direct or private messaging platform to

coordinate, record, and share information related to the violations committed. Through instruction

and participation in investigations, I have become familiar with the manner in which traffickers

conduct their illegal business and the methods, language, and terms which traffickers use to

disguise conversations about their activities. From my training and experience, I have learned,

among other things, that traffickers use social media to further their illegal activities and in many

cases dealers will frequently “dump” or discard their social media accounts in the belief that, by

so doing, they can avoid detection and thwart the efforts of law enforcement. Social media also

enable co-conspirators to remain in constant or ready communication with one another without

restricting either party to a particular geographic location, thus hampering surveillance by law

enforcement authorities. Finally, traffickers sometimes do not expressly refer to firearms, drugs,

or other weapons by name, and, when they do so, it is most often a mistake. Instead, they routinely

refer to firearms or narcotics by using seemingly innocuous words or phrases in an effort to conceal

the true nature of their illegal activities and thwart detection by law enforcement. Traffickers also

frequently have access to several social media accounts and they periodically use newly acquired

social media accounts, or frequently change usernames, to avoid detection and attempt to thwart

apprehension by law enforcement.



                                                  7
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 16 of 28




       18.     I also know that social media platforms, such as the TARGET ACCOUNT, used

by traffickers, contain valuable information relating to their trafficking, including, but not limited

to: call logs, phone books, photographs, voice mail messages, text messages, images and video,

Global Positioning System data, and other stored data. This information can: (i) reflect the

preparation for, arrangement of, and commission of the trafficking of firearms and/or narcotics;

(ii) identify locations where traffickers traveled to before and after transporting or selling firearms

and/or narcotics; (iii) reflect the ownership and use of the TARGET ACCOUNT (and computers,

via IP address1) by the traffickers; (iv) document meetings and communications between firearms

and/or narcotics traffickers, their customers, associates, and co-conspirators; (v) reflect

communications between firearms and/or narcotics traffickers and other individuals, discussing

the trafficking of firearms and/or narcotics; (vi) reflect communications and dealings between

firearms and/or narcotics traffickers and other individuals who may have assisted or provided

support in the trafficking of firearms and/or narcotics; (vii) document or contain evidence of the

obtaining, secreting, transfer, expenditure and/or the concealment of firearms and/or narcotics

relating to the trafficking of firearms and/or narcotics; and (viii) document or contain evidence of

the purchase of items from the assets derived from the trafficking of firearms and/or narcotics.

       19.     I know that individuals involved in firearms and/or narcotics trafficking often use

cellphone cameras to take pictures or videos through social media platforms of themselves as well




1 An Internet Protocol address (or simply “IP address”) is a unique numeric address used by
computers on the Internet. An IP address is a series of four numbers, each in the range 0-255,
separated by periods (e.g., 121.56.97.178). Every computer attached to the Internet computer must
be assigned an IP address so that Internet traffic sent from and directed to that computer may be
directed properly from its source to its destination. Most Internet service providers control a range
of IP addresses. Some computers have static—that is, long-term—IP addresses, while other
computers have dynamic—that is, frequently changed—IP addresses.


                                                   8
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 17 of 28




as other members of their organization (and screenshots of their communications), often engaging

in illegal activities such as the distribution of narcotics and the possession of firearms, as well as

to take pictures of assets acquired with the proceeds of firearms and/or narcotics trafficking. These

photographs are often uploaded to the TARGET ACCOUNT for storage.

       20.     Based on the information above, the computers of Instagram are likely to contain

all the material described above with respect to the TARGET ACCOUNT, including stored

electronic communications and information concerning subscribers and their use of Instagram,

such as account access information, which would include information such as the IP addresses and

devices used to access the account, as well as other account information that might be used to

identify the actual user or users of the account at particular times.

                     IDENTIFICATION OF THE TARGET ACCOUNT

       21.     The TARGET ACCOUNT to be searched, as described in Attachment A, is

believed to be utilized by Terron BARNES, who is involved in a conspiracy to traffic firearms and

involved in the illegal sale of narcotics. The probable cause below establishes his connection to

the TARGET ACCOUNT.

       22.     As discussed below, I believe that there is probable cause to believe that the

TARGET ACCOUNT (as described in Attachment A, as incorporated herein), contains evidence

of the unlawful possession of a firearm by a person convicted of a crime punishable by

imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(1), the illegal sales

of narcotics, in violation of 21 U.S.C. § 841(a)(1), and the unlawful possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (the “TARGET

OFFENSES”) and that a search of the TARGET ACCOUNT may yield evidence of such crimes.

                                       PROBABLE CAUSE



                                                   9
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 18 of 28




                        BARNES’ Fraudulent “Dispensary” Business

       23.     I understand that the District of Columbia has set forth specific guidelines for

opening a legal marijuana dispensary for the sale of medical marijuana within the District of

Columbia. Some of those guidelines include that an applicant must first apply for a license and

pay an application fee to the D.C. Treasury. The application process takes months, and each

application is subjected to a rigorous analysis by a panel. I further understand that all applicants

must obtain a Basic Business License from the Department of Consumer and Regulatory Affairs

with a General Business license endorsement. D.C. Code § 7–1671.06 serves as the guidelines for

all marijuana dispensaries and cultivation centers in the District of Columbia.

       24.     A google search revealed a link to the website linkedin.com that lists “Ali Vegaz”

as “owner/CEO” of a company called “Pak Religious LLC.” 2 Moreover, a public search of

Facebook.com reveals an account for “Ali Vegaz” A review of the publicly available photographs

on Ali Vegaz’s Facebook page are consistent with photographs of BARNES. In the “About Me”

section, BARNES a/k/a “Ali Vegaz” lists himself as “Owner at Pak Religious.”




2 Linkedin.com is an online service that can be accessed via websites and mobile apps where
individuals and businesses can create an account, which is mainly used for professional
networking. The information that is entered into the linkedin account comes from the account
holder/user.
                                                10
        Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 19 of 28




             a. BARNES has also posted pictures of himself on his Instagram “Story” which

                affiliate him with Pak Religious, such as this one he posted on June 25, 2020:




       25.      A review of online public records reveals a District of Columbia Department of

Consumer & Regulatory Affairs Corporate Filing for Pak Religious LLC with a business address

of 3001 Branch Ave., Apartment 241, Temple Hills, MD 20748-1029. As discussed above in

paragraph 21, 3001 Branch Ave. is a former address connected to BARNES. Although there is a

business license in the name of Pak Religious, LLC, that business entity does not appear on any

list of legally operated dispensaries in the District of Columbia. 3 As mentioned above, a public

records search of Pak Religious LLC indicates that the business address is not a public property,

but an apartment located at 3001 Branch Ave., Apt. 241, Temple Hills, MD 20748-1029. Upon

investigation, it was determined that the address 3001 Branch Ave., Apt. 241, Temple Hills, MD

20748-1029, belongs to Marlborough Apartments, which is a residential property. Your affiant


3I am aware that the District of Columbia’s Department of Health keeps its official list of
cultivation centers and dispensaries at
https://dchealth.dc.gov/sites/default/files/dc/sites/doh/publication/attachments/MMP%20memo%
20May.pdf (last accessed June 16, 2020).
                                               11
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 20 of 28




understands that D.C. Code § 7–1671.06 (g) requires that “[A] dispensary, cultivation center, or

testing laboratory shall not locate within any residential district or within 300 feet of a preschool,

primary or secondary school, or recreation center.”

        26.       An Instagram search for Pak Religious LLC revealed an Instagram account with

the name of “pakreligiousllc”. Pakreligiousllc posted the following publicly available photographs

to its account:




These photographs depict “snowcaps” for sale, which based on my training and experience is an

edible marijuana treat, as well as four other different types of marijuana, including “Mumbo

Sauce.” As noted above in paragraph 27, BARNES posted an Instagram picture of himself and

another individual with what appears to be a one pound bag of “Mumbo Sauce” marijuana.


                                                 12
        Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 21 of 28




       27.     The Ali Vegaz Facebook page also posted the following publicly available

photographs to its account:




       28.     The first photograph states that the “snow caps” are sold out. The second

photograph is of a bag of marijuana called “Mumbo Sauce” with a reference to “@pakreligiousllc”.

“In Pak We Trust” can also be observed written across the top of the Mumbo Sauce bag. Based on

the above information, your affiant believes that BARNES is the Owner/CEO of Pak Religious

LLC and the user of the pakreligiousllc Instagram account.

       29.     On June 25, 2020, @pakreligiousllc advertised the following “special” on its

Instagram story.




                                              13
        Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 22 of 28




I have observed that @pakreligiousllc posts such “specials” almost every day on its Instagram

story. I am also aware that @pakreligiousllc has advertised that it is selling its wares in Miami,

Florida, at a time when BARNES also indicated that he was in Miami, Florida.




                                               14
        Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 23 of 28




       30.    Through the Instagram account pakreligiousllc,   BARNES has fraudulently

represented himself as a licensed marijuana dispensary. On June 6, 2020, BARNES posted the

following photograph to his Instagram account:




                                                 15
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 24 of 28




               a.      In addition, on or about June 10, 2020, the profile of pakreligiousllc listed

       that it is a “licensed dispensary” as depicted in the below screenshot:4




       31.     D.C. Code § 7–1671.06 (j) provides that “[n]o director, officer, member,

incorporator, agent, or employee of a dispensary, cultivation center, or testing laboratory who has

access to the medical marijuana at the dispensary, cultivation center, or testing laboratory shall

have a felony conviction . . . .” As outlined in paragraph 22 above, BARNES has multiple felony

convictions, any one of which would preclude BARNES from receiving a license to legally

dispense marijuana in the District of Columbia.

       32.     Your affiant further understands that D.C. Code § 7–1671.06(c) requires that “A

dispensary may dispense medical marijuana and distribute paraphernalia to a qualifying patient or

the qualifying patient’s caregiver, and a qualifying patient or the qualifying patient’s caregiver

may obtain medical marijuana and paraphernalia from a dispensary, only if the qualifying patient


4 As of June 15, 2020, a review of pakreligiousllc’s Instagram profile reveals that it no longer lists
itself as a “licensed dispensary” and instead, describes itself as a “licensed wellness center.”
                                                  16
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 25 of 28




is registered to receive medical marijuana from that dispensary.” Notwithstanding this provision,

as depicted in the below Instagram conversation, BARNES has advised at least one customer of

Pak Religious LLC that he does not require that a customer possess a medical marijuana license.




       33.     Based on the above information, your affiant understands that BARNES cannot

legally operate a marijuana dispensary and believes that BARNES is illegally distributing

marijuana under the guise of being a licensed medical marijuana dispensary and/or attempting to

appear as a legitimate dispensary in the District of Columbia.

                     SEARCH WARRANT OF BARNES’ RESIDENCE

       34.     On July 1, 2020, the Honorable Deborah A. Robinson of the United States District

Court for the District of Columbia, granted search warrant 20-SW-163 authorizing the search of

BARNES’ residence.

       35.     The search warrant was executed on July 2, 2020. Present in the apartment at the

time of execution was BARNES. Special Agents of the Federal Bureau of Investigation and the

Bureau of Alcohol, Tobacco and Firearms proceeded to search BARNES’ residence. Among the


                                                17
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 26 of 28




items seized from BARNES’ residence were: a Spike’s Tactical AR-style pistol, a Glock 23 pistol,

$18,377 in cash and approximately 11 kilograms of marijuana and THC products (to include their

packaging). A field test performed on July 5, 2020, confirmed that the

                                EVIDENCE TO BE OBTAINED

       36.     The execution of a search warrant on the TARGET ACCOUNT would allow law

enforcement to, among other things, obtain information that: (i) reflects communications relating

to the use, possession of, access to, transfer, need for, trafficking in, or purchasing of firearms and

illegal narcotics; (ii) reflects the ownership and use of the TARGET ACCOUNT; (iii) reflects

communications between the TARGET ACCOUNT and other individuals, discussing the

possession, use, and trafficking of illegal firearms; (iv) reflects communications between the

TARGET ACCOUNT and other individuals who may have assisted or provided support in the

trafficking of illegal firearms and narcotics; (v) documents or contains evidence of the obtaining,

secreting, transfer, expenditure, and/or the concealment illegal firearms and the locations used for

those purposes; (vi) documents the use of any property as a premise to manufacture or distribute,

or store firearms or other weapons and narcotics; and (vii) documents or identifies locations where

the user of the TARGET ACCOUNT traveled to in regard to the possession of, access to, transfer,

need for, trafficking in, or purchasing firearms or narcotics.

                                              CONCLUSION

       37.     Based upon the above facts, your affiant asserts that there is probable cause to

believe that the TARGET ACCOUNT (as described in Attachment A) contains evidence of the

TARGET OFFENSES (as described in Attachment B). Furthermore, based on the fact this

Instagram account was created to promote and engage in sales for a fraudulent marijuana




                                                  18
         Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 27 of 28




dispensary, your affiant requests this this warrant be granted for the entire history of the TARGET

ACCOUNT from inception to present.

       38.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       39.     I further request that the Court direct Instagram to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on Instagram, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

       40.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation, including by giving targets an

opportunity to destroy or tamper with evidence, change patterns of behavior, notify confederates,

and flee from prosecution.




                                                 19
        Case 1:20-sc-01759-DAR Document 4 Filed 07/14/20 Page 28 of 28




       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone.


                                                    __________________________
                                                    Joshua Rothman, Special Agent
                                                    Federal Bureau of Investigation

    Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on July 14, 2020.



                                                    __________________________
                                                    Deborah A. Robinson,
                                                    United States Magistrate Judge




                                               20
